Citation Nr: 0922709	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  02-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for low back strain.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a meniscectomy of the left knee with 
traumatic arthritis.

3.  Entitlement to service connection for right arm, 
bilateral ankle, and bilateral hip disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active duty service from August 1961 to 
December 1981.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for right arm, 
bilateral ankle, and bilateral hip disabilities and also 
denied entitlement to a compensable rating for low back 
strain with arthritic changes as well as entitlement to a 
rating in excess of 30 percent for residuals of a left knee 
meniscectomy with traumatic arthritis.

In a November 2002 rating decision, the RO granted 
entitlement to a 10 percent rating for low back strain with 
arthritic changes, effective June 18, 2001. Nonetheless, the 
issue of entitlement to an increased evaluation for low back 
strain remains before the Board on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In October 2003, August 2005, and March 2008, the Board 
remanded these matters to the RO via the Appeals Management 
Center (AMC) for additional development.  Additional 
development has been accomplished and the case has been 
returned to the Board for further appellate consideration.

As mentioned in the prior remands, the RO should determine if 
the Veteran is raising a claim of entitlement to service 
connection for a breathing disorder.  If so, any action 
necessary should be undertaken.  In addition, the Board notes 
that in May 1996, the Veteran raised the claim of entitlement 
to service connection for bursitis.  This matter was not 
subsequently addressed by the RO.  It appears that there is a 
prior March 1982 rating decision which addressed this issue.  
These matters are again referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to these matters.

Multiple documents, including a February 2009 examination 
notice letter and an April 2009 supplemental statement of the 
case (SSOC), mailed to the Veteran during the last year have 
been returned to sender.  Thereafter, the Veteran's current 
mailing address was updated in the Veterans Appeals Control 
and Locator System (VACOLS) in May 2009.  

The Court has held that VA may rely on the "last known 
address" shown of record.  See Thompson v. Brown, 8 Vet. 
App. 169, 175 (1995).  The burden is on the appellant to keep 
VA apprised of his whereabouts; if he does not do so, there 
is no burden on the part of the VA to "turn up heaven and 
earth to find [him]".  See Hyson v. Brown, 5 Vet. App. 262 
(1993).  However, since the last VA examination notice was 
returned to sender, the Veteran's representative apparently 
has provided VA with the Veteran's current mailing address, 
and the claims are already being remanded for additional 
reasons, the Board will remand these matters again for the 
scheduling of previously requested VA examinations.

A VA Form 8 (Certification of Appeal) of record reflects that 
the Veteran's case was certified to the Board in April 2009.  
In a June 2009 statement, the Veteran's representative 
indicated that the Veteran would like to be scheduled for a 
videoconference or Travel Board hearing at the RO.  The 
Veteran has 90 days from notification of certification of the 
appeal to request a hearing, and in this case, the Veteran's 
representative has filed a timely request for a hearing.  See 
38 C.F.R. § 20.1304(a) (2008).
Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board and 
videoconference hearings, a remand of these matters to the RO 
is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should resend a copy of the 
most recent SSOC dated April 16, 2009 to 
the Veteran at his updated mailing 
address of record.

2.  The RO should also schedule the 
Veteran for VA orthopedic examination(s) 
to determine the current severity of his 
service-connected low back and left knee 
disabilities.  Prior to any scheduled 
examination(s), the claims folder and a 
copy of this remand must be made 
available to the physician conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests, studies (to include X-
rays) and/or consultations should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The requested examinations must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine and Joints (both revised effective 
4/20/09).  Failure to follow the 
guidelines provided in those worksheets 
would be in violation of Stegall v. West, 
11 Vet. App. 268, 271 (1998), which held 
that a remand by the Board confers on an 
appellant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  

5.  After all the above requested 
development has been accomplished as best 
as possible, the RO should schedule the 
Veteran for a Travel Board or 
videoconference hearing, pursuant to his 
representative's June 2009 request, 
pursuant to 38 C.F.R. §§ 20.700(e), 
20.703, 20.707 (2008).  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

